OPINION — AG — ** INDEPENDENT SCHOOL DISTRICT — SURPLUS PROPERTY — VOCATIONAL TECHNICAL SCHOOL ** AN INDEPENDENT SCHOOL DISTRICT CANNOT SELL, LEASE OR BY ANY MANNER CONVEY SURPLUS REAL PROPERTY OR PERSONAL PROPERTY TO AN AREA VOCATIONAL TECHNICAL SCHOOL DISTRICT FOR LESS THAN A FULL AND ADEQUATE CONSIDERATION (COMPENSATION — GIFTS — DISPOSAL) CITE: 70 Ohio St. 14-110 [70-14-110], 70 Ohio St. 5-117 [70-5-117] ARTICLE X, SECTION 9(B), OPINION NO. 68-379, OPINION NO. 76-300, OPINION NO. OCTOBER 9, 1949 — HODGE (JOHN F. COOPER) ** SEE OPINION NO. 92-604 (1992) ** SEE OPINION NO. 92-604 (1992)